Citation Nr: 1514314	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ilio-inguinal sensory neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in December 2011 and January 2014.


FINDINGS OF FACT

1.  The Veteran is presently in receipt of the highest schedular rating possible under the applicable rating criteria for his service-connected right ilio-inguinal sensory neuropathy.

2.  The Veteran's service-connected disabilities do not demonstrate an unusual disability picture.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right ilio-inguinal sensory neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.124a Diagnostic Code 8530 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  

The Rating Schedule provides a maximum 10 percent rating for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a Diagnostic Code 8530 (2014).  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

VA has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

In this case, the pertinent evidence of record includes an October 2003 private treatment report noting the Veteran had a past history of hernia repair scar pain and right thigh pain that was significant and persistent.  The examiner noted tenderness and possible right inguinal hernia recurrence.  

At his February 2007 VA examination, the Veteran complained of right groin and thigh pain.  It was noted he took medication four times a day for the disorder, and that he was working fulltime as a correctional officer with one week of lost work over the last 12-month period.  An examination revealed no present hernia.  The examiner stated that right groin and thigh pain had significant effects on the Veteran's usual occupation with decreased mobility, problems lifting, pain, and increased pain and limping after walking approximately a one at work.  The examiner further provided that there was no current evidence of a right inguinal hernia and that the groin sensory symptoms were consequent to the hernia surgery, but that the right lower extremity nerve findings were separate and were due to a nonservice-connected L4-5, S-1 radiculopathy disability.

In a June 2008 statement in support of his claim the Veteran reported that his hernia surgeries had resulted in nerve damage and that he derived minimal relief with the medication he took for neuropathic nerve pain.  He endorsed frequent sleep difficulties (sleeping half the night) to throbbing leg pain and that he was exhausted during the following day.  He stated that leg pain had affected his ability to walk and that he had finally been able to transfer to a different job that did not require that he walk so much.  

VA treatment records dated in May 2009 show the Veteran complained of pain to the right inguinal region estimated as eight on a ten point scale over several months.  A TENS unit was provided.  Subsequent treatment records noted his medications were increased with various indications as to pain control.  A September 2009 private treatment noted chronic right groin pain secondary to an old hernia.  

VA examination in January 2012 included a diagnosis of right ilioinguinal neuropathy.  The Veteran complained of pain to the right groin with prolonged walking and numbness to the medial right proximal thigh.  He stated he used a TENS unit and medication which helped.  He reported he worked as a prison guard and that he had increased right groin pain after walking prisons to their cells, which could be up to three miles in a day.  The examiner noted symptoms attributable to the peripheral nerve disorder including moderate intermittent pain to the right lower extremity, mild paresthesias and/or dyesthesias to the right lower extremity, and mild numbness to the right lower extremity.  The Veteran walked with a normal gait and there was no evidence of muscle atrophy.  Muscle strength and reflexes to the right lower extremity were normal.  Sensation was decreased to the right upper anterior thigh.  There was mild incomplete paralysis to the ilio-inguinal nerve.  It was noted that the Veteran occasionally used a cane.  A residual scar was not painful or unstable, and the total area of all related scars was no more than 39 square centimeters.  The peripheral nerve disorder did not impact his ability to work.  The examiner noted that the Veteran was still able to work fulltime as a prison guard which at times required much walking, but that he had increased right groin discomfort after walking a lot.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected right ilio-inguinal sensory neuropathy is adequately evaluated under the assigned Diagnostic Code 8530.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The February 2007 and January 2012 VA examination reports are found to be adequate and persuasive as to the Veteran's symptoms over the course of this appeal.  Although the Veteran is competent to report symptoms such as pain, there is no objective evidence of any additional functional supported by adequate pathology, such as weakness or atrophy.  There is no indication that alternative diagnostic code criteria are applicable in this case.  As the assigned 10 percent rating is the maximum schedular rating possible under Diagnostic Code 8530, the claim for an increased schedular rating is denied.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  Specifically, the Veteran's complaints of pain, paresthesias, numbness, dysthesias, incomplete paralysis, and functional loss are included in evaluations under Diagnostic Code 8530.  The examiner very clearly noted that the nerve deficit prevented sports and recreation and severely limited exercise but only caused moderate to mild impairment for activities such a chores, shopping, and traveling.  There was no impairment in feeding, dressing, toileting, or grooming.  Even his complaint of experiencing loss of sleep and associated fatigue is encompassed in the pain component of the rating.  Pain logically will affect the Veteran at all times of the day.  It is further noted that the Veterans has been previously denied service connection for an acquired psychiatric disability, which would typically include symptoms of a chronic sleep problem.  The Veteran himself has previously attributed his depression to his erectile dysfunction.

The criteria for the rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115 . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has caused him to miss more than one week of work since 2006 or have resulted in any hospitalizations.  The evidence shows that he is currently employed fulltime.  While he states that he experiences sleep impairment due to pain, which causes daytime fatigue, he has only reported missing one week of work out of the entire year.  The Board finds, therefore, that the Veteran's service-connected disability at issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim. 


ORDER

Entitlement to an initial rating in excess of 10 percent for right ilio-inguinal sensory neuropathy is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


